In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________

                                NO. 09-22-00137-CV
                               ________________

                           IN THE INTEREST OF K.Y.

________________________________________________________________________

                    On Appeal from the 317th District Court
                           Jefferson County, Texas
                          Trial Cause No. F-238,197
________________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Father appeals the termination of his parental rights to his child,

K.Y.1 See Tex. Fam. Code Ann. § 161.001. The trial court found, by clear and

convincing evidence, that statutory grounds exist for termination and that

termination is in the best interest of the child. See Tex. Fam. Code Ann. §

161.001(b)(1)(D), (E), (N), (O), (Q), (2).




      1
        To protect the identity of the minor, we use initials to refer to the child. See
Tex. R. App. P. 9.8(b)(2).
                                          1
      Appellant’s court-appointed appellate counsel submitted a brief in which

counsel contends there are no meritorious issues for appeal; counsel

contemporaneously filed a motion to withdraw. See Anders v. California, 386 U.S.

738 (1967); In re L.D.T., 161 S.W.3d 728, 731 (Tex. App.— Beaumont 2005, no

pet.). The brief provides counsel’s professional evaluation of the record, discusses

the evidence at trial and the applicable legal standard, the trial court’s ruling, and

why the trial court’s ruling is supported by sufficient evidence. Counsel concludes

there are no arguable grounds to be advanced on appeal. Counsel certified that

Appellant was served with a copy of the Anders brief. On July 12, 2022, this Court

notified Appellant of his right to file a pro se response, as well as the August 11,

2022 deadline for doing so. This Court received no pro-se response from the

Appellant.

      We have independently reviewed the entire record and counsel’s brief, and

we conclude that there are no arguable grounds for review, that no reversible error

exists, and that Appellant’s appeal is frivolous. See Anders, 386 U.S. at 744

(emphasizing that the reviewing court—and not counsel—determines, after full

examination of proceedings, whether the appeal is wholly frivolous). As a result, we

affirm the trial court’s termination of Appellant’s parental rights. We further find no

arguable error requiring us to order appointment of new counsel to re-brief this

appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

                                          2
      But we deny the motion to withdraw because this is a parental termination

case and counsel’s motion to withdraw does not show “good cause” for withdrawal.

See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (In a parental termination case when

the attorney files an Anders brief and a motion to withdraw, “an Anders motion to

withdraw brought in the court of appeals, in the absence of additional grounds for

withdrawal, may be premature.”). An attorney appointed under section

107.013(a)(1) of the Texas Family Code continues to represent an indigent parent as

outlined under section 107.016 of the Texas Family Code until the earliest of either

the date the suit is dismissed, the date that all appeals in relation to any final order

terminating parental rights are exhausted or waived, or the date the attorney is

relieved of the attorney’s duties or replaced by another attorney after a finding of

good cause is rendered by the court on the record. See Tex. Fam. Code Ann. §§

107.013(a)(1), 107.016(2); In re P.M., 520 S.W.3d at 27.2

      AFFIRMED.
                                            ________________________________
                                                    CHARLES KREGER
                                                         Justice
Submitted on September 6, 2022
Opinion Delivered September 15, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.

      2
        We note that if Appellant decides to pursue review by the Supreme Court of
Texas, counsel may satisfy her obligations to Appellant “by filing a petition for
review that satisfies the standards for an Anders brief.” In re P.M., 520 S.W.3d 24,
27-28 (Tex. 2016).
                                           3